DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace “exothermically react” with “react exothermically”.  

Claim 2 is objected to because of the following informalities:  In line 1, please replace “a Fourier” with “Fourier”.

Claim 2 is objected to because of the following informalities:  In line 2, please replace “Transform Infrared” with “transform infrared”.

Claim 6 is objected to because of the following informalities:  In line 2, please replace “agitating” with “agitation”.

Claim 14 is objected to because of the following informalities:  In lines 2 and 4, please insert “organic” prior to “solvent”.

Claim 17 is objected to because of the following informalities:  In lines 2 and 4, please insert “organic” prior to “solvent”.

Claim 19 is objected to because of the following informalities:  In line 1, please insert “reactor” prior to “temperature”.

Claim 19 is objected to because of the following informalities:  In line 2, the starting reactor temperature of “from about -10 ºC” appears to be a range, however, the upper bound has not been defined.

Claim 19 is objected to because of the following informalities:  In line 2, please insert “period of” prior to “time”.


Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 22 is objected to because of the following informalities:  In line 1, please insert “reactor” prior to “temperature”.

Claim 22 is objected to because of the following informalities:  In line 2, the starting reactor temperature of “from about -10 ºC” appears to be a range, however, the upper bound has not been defined.

Claim 22 is objected to because of the following informalities:  In line 2, please insert “period of” prior to “time”.

Claim 23 is objected to because of the following informalities:  In line 1, delete “the” which precedes “parameters”.

Claim 23 is objected to because of the following informalities:  In line 2, please replace “the reaction” with “a reaction”.

Claim 23 is objected to because of the following informalities:  In line 2, please replace “the maximum” with “a maximum”.

Claim 27 is objected to because of the following informalities:  In line 6, claim recites a step of contacting “monomers”.  Claim at line 1 limits the method to polymerizing or copolymerizing an (i.e., one) monomer.  Please rewrite claim so that language is internally consistent.  Additionally, please indicate whether the term “monomers” refer to olefin monomers. 

Claim 32 is objected to because of the following informalities:  In line 1, please insert “monomer” after “olefin”.




Claim 35 is objected to because of the following informalities:  In line 1, please insert “monomer” after “olefin”.

Claim 35 is objected to because of the following informalities:  In line 3, please replace “polymer” with “polyethylene”.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-10, 13, 14, 17-19, 22, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 at line 5 describes a step of allowing a mixture to react exothermically.  It is unclear whether said mixture refers to the mixture of halogenated compounds recited line 4 or a mixture of other components.  Claim at line 8 recites a step of allowing a mixture to cool to completion temperature.  Again, it is unclear to which mixture this step refers.  Dependent claims are subsumed under the rejection. 

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes a step of stirring a mixture at a particular range of speed.  It is unclear to which mixture this step refers.  See preceding paragraph 22 for analysis.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.





Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim recites a D50 range of from about 3 m to about 12 m.  This lies outside the D50 range of from about 3 m to about 10 m set forth in the independent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



27.	Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/706,411.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claim is drawn to substantially the same method polymerizing or copolymerizing an olefin monomer in the presence of the same solid pre-catalyst system comprising a reaction product of a halogenated compound and a colloidal suspension of a complex of Formula (I).  While copending claim does not describe particle size of solid particles, one of ordinary skill in the art gleans from specification at paragraph [0059] that solid particles exhibit D50 range of from about 1 m to about 15 m.  One of ordinary skill in the art would have found it obvious to carry out claimed method of instant invention based on the method described in copending claims.  
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The present invention is drawn to a solid pre-catalyst system comprising solid particles of a reaction product of a complex of Formula (I) with a halogenated compound or a mixture of halogenated compounds, wherein   

                                 XTiClp(OR1)4-p•YMg(OR2)q(OR3)t                 (I)

a molar ratio of X to Y (X/Y) is 0.2 to 5.0, p is 0 or 1, 0 < q < 2, 0 < t < 2, R1, R2, and R3 are each independently a linear or branched alkyl, a linear or branched heteroalkyl, a cycloalkyl, a substituted cycloalkyl, a substituted heterocycloalkyl, a substituted aryl, or a (heteroaryl)alkyl, and R2 is not the same as R3, and the solid particles exhibit a D50 from about 3 m to about 12 m.   

Another embodiment of the invention is a method of preparing the solid pre-catalyst system comprising reacting a colloidal suspension of an organic solvent and the complex of Formula I, with a halogenated compound or a mixture of halogenated compounds, 
	A further embodiment of the invention is a method of polymerizing or copolymerizing an olefin monomer comprising contacting the solid pre-catalyst system with a reducing agent, optionally, a chain transfer agent, and an olefin monomer.  Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and the accompanying PTO-892.  None of the references teaches the complex of Formula I, XTiClp(OR1)4-p•YMg(OR2)q(OR3)t, in which R2 is not the same as R3.  
   	Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over references listed in the accompanying PTO-892.  None of the references teaches claimed invention.  

Claims are not in condition for allowance.  
Claims 1-6, 8-10, 13, 14, 17-19, 22, and 23 will be allowable upon appropriate amendments to overcome claim objections and rejections under 35 U.S.C. 112, supra.  
Claim 24 is allowed.  
Claims 27, 32, and 35 will be allowable upon filing of appropriate terminal disclaimer and upon amendment to obviate claim objections. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762